Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 6, 2015

                                      No. 04-15-00102-CV

                                      Cathy GIDDINGS,
                                          Appellant

                                                v.

                                     Ralph CURTIS M.D.,
                                           Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-06825
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
        On June 24, 2015, Appellant filed a motion for extension of time to file her brief.
Appellee has advised this court there is no opposition to the motion for extension of time.
Appellant’s brief is due to be filed in this court no later than July 31, 2015. We caution
Appellant the brief must comply with Rule 38.1 of the Texas Rules of Appellate Procedure. See
TEX. R. APP. P. 38.1. No further extensions will be granted. If the amended brief does not
comply with this order, we “may strike the brief, prohibit [Appellant] from filing another, and
proceed as if [Appellant] had failed to file a brief.” See id. R. 38.9(a); see also id. R. 38.8(a)
(authorizing this court to dismiss an appeal if an appellant fails to timely file a brief).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of July, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court